DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
	In response to applicant’s argument that there is no teaching, suggestion "generating a report of a calculated radiation dose for at least one of the at least two different organs in the segmented images" as recited in Claim 1.
	In response to applicant’s argument that there is no teaching, suggestion "a) acquiring images of a region of a subject and labeling the images to generate a training dataset with the images; b) training a convolutional neural network with the training dataset; c) classifying a region in the images using the trained network..." as recited in Claim 7.
	In response to applicant’s argument that there is no teaching, suggestion " i) acquire images of a region of a subject and labeling the images to generate a training dataset with the images; ii) train a convolutional neural network with the training dataset; iii) classify a region in the images using the trained network..." as recited in Claim 13.
	Hibbard teaches generating a report of a calculated radiation dose (appropriate dose response models) for at least one of the at least two different organs (parallel organs) in the segmented images ([0046] Database 120 may include patient data 122. Patient data may include information such as (1) imaging data associated with a patient anatomical region, organ, or volume of interest segmentation data (e.g., MRI, CT, X-ray, PET, SPECT, and the like); (2) functional organ modeling data (e.g., serial versus parallel organs, and appropriate dose response models); (3) radiation dosage data (e.g., may include dose-volume histogram (DVH) information); or (4) other clinical information about the patient or course of treatment).
	Hibbard teaches a) acquiring images of a region of a subject ([0014] a plurality of medical images acquired by an image acquisition device) and labeling the images to generate a training dataset with the images ([0034] the classifier is trained using a set of training images. As used herein, a “training image” is an image where the image points are already classified and labeled); b) training a network with the training dataset ([0028]-[0029] Systems and methods consistent with the present disclosure are directed to segmenting a medical image of an object using learning algorithms trained); c) classifying a region in the images using the trained network...([0034] classifier is trained using a set of training images, [0028]-[0029] using learning algorithms trained).
	Hibbard teaches i) acquire images of a region of a subject ([0014] a plurality of medical images acquired by an image acquisition device) and labeling the images to generate a training dataset with the images ([0034] the classifier is trained using a set of training images. As used herein, a “training image” is an image where the image points are already classified and labeled); ii) train a network with the training dataset ([0028]-[0029] Systems and methods consistent with the present disclosure are directed to segmenting a medical image of an object using learning algorithms trained); iii) classify a region in the images using the trained network... ([0034] classifier is trained using a set of training images, [0028]-[0029] using learning algorithms trained).
	Tegzes teaches learning algorithm as a neural network and convolution neural network (Fig.3, [0047], 0051], [0055]).
In summary: the examiner interprets the claims in light of specification and given their broadest reasonable interpretation, but does not read the claims into the specification.  It is the claims that define the claimed invention and it is claims, not specifications that are anticipated or unpatentable.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5, 7, 11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard et al. (US 20170213339) in view of Tegzes et al. (US 20210073987).
Considering claims 1, 7, 13, Hibbard teaches a method for automatically processing unstructured medical imaging data to generate organ classified images/ a method for organ classification for unstructured medical datasets/system, comprising: 
a) acquiring medical image data of a subject ([0014] a plurality of medical images acquired by an image acquisition device) and labeling the images to generate a training dataset with the images ([0034] the classifier is trained using a set of training images. As used herein, a “training image” is an image where the image points are already classified and labeled); 
b) subjecting the medical image data of the subject to a learning algorithm to generate classified image data ([0028]-[0029], learning algorithm); 
train a network with the training dataset ([0028]-[0029] Systems and methods consistent with the present disclosure are directed to segmenting a medical image of an object using learning algorithms trained);
classify a region in the images using the trained network... ([0034] classifier is trained using a set of training images, [0028]-[0029] using learning algorithms trained)
c) segmenting the classified image data using the learning algorithm to generate segmented images that distinguish between at least two different organs in the classified regions in the images (stepd 501-508, Fig.5, [0028]-[0029], [0081], segment one structure of interest or a group of structures of interest at the same time, such as a bladder, prostate, and rectum, which are spatially adjacent and highly correlated, [0084]); and 
d) generating a report of a calculated radiation dose for at least one of the at least two different organs in the segmented images ([0046] information such as (1) imaging data associated with a patient anatomical region, organ, or volume of interest segmentation data (e.g., MRI, CT, X-ray, PET, SPECT, and the like); (2) functional organ modeling data (e.g., serial versus parallel organs, and appropriate dose response models); (3) radiation dosage data (e.g., may include dose-volume histogram (DVH) information); or (4) other clinical information about the patient or course of treatment).
Hibbard do not clearly teach learning algorithm as a neural network, the convolutional neural network.
Tegzes teaches learning algorithm as a neural network, the convolutional neural network (Fig.3, [0047], [0051], [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Tegzes to Hibbard to processes raw data to identify features of interest without the external identification.
Considering claims 5, 11, 17, Hibbard and Tegzes further teach wherein classified image data includes at least one of identifying a brain, eye, nose, salivary gland, thyroid, upper lung, thymus, heart, chest, abdomen, pelvis, urinary bladder, genitals, or a Leg ([0005], [0080]-[0081]).
Allowable Subject Matter
4.	Claims 2-4, 6, 8-10, 12, 14-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641